J-A03011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BENJAMIN A. WILSON AND                         :    IN THE SUPERIOR COURT OF
 KATHLEEN WILSON                                :         PENNSYLVANIA
                                                :
                         Appellants             :
                                                :
                                                :
                  v.                            :
                                                :
                                                :    No. 717 WDA 2018
 ERIE INSURANCE GROUP AND ERIE                  :
 INSURANCE EXCHANGE                             :

                  Appeal from the Order Entered April 27, 2018
     In the Court of Common Pleas of Bedford County Civil Division at No(s):
                                  612 of 2002


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                                       FILED MAY 13, 2019

        Benjamin A. Wilson and Kathleen Wilson (“the Wilsons”) appeal from

the April 27, 2018 order denying their motion for relief from judgment of non

pros, which the trial court entered based on inactivity. After thorough review,

we reverse the order, vacate the judgment of non pros, and remand.

        The underlying facts relevant to our review consist of the following. At

all times relevant hereto, the Wilsons insured their two motor vehicles with

Erie Insurance Group and Erie Insurance Exchange (“Erie”). In addition to the

coverages mandated under Pennsylvania law, they paid substantial premiums

to     purchase        $250,000/$500,000   in       stacked   uninsured/underinsured

(“UM/UIM”) coverage calculated to protect their family and other passengers

in their vehicles injured by an uninsured or underinsured driver.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03011-19



       On February 14, 1999, Kathleen Wilson was seriously injured in an

automobile accident while driving one of the vehicles insured under the Erie

policy. She suffered injuries to her left foot and a herniated cervical disc, both

of which required surgery, and a closed head injury that left her with

permanent cognitive defects.

       The Wilsons settled with the other at-fault driver, and notified Erie that

they intended to pursue UIM benefits under their policy. In 2000, Erie offered

$50,000 to settle the UIM case. The insurer subsequently doubled its offer to

$100,000, stating at that time that it would not increase the offer. In advance

of a January 21, 2002 mediation requested by Erie, the Wilsons demanded

$450,000 to settle the claim. Medical experts and therapists confirmed Mrs.

Wilson’s cognitive impairment, and that information was provided to Erie. The

Wilsons also provided the economic report of James L. Kenkel, Ph.D.,

calculating a future economic loss of $845,000 based upon Mrs. Wilson’s

diminished earning capacity.1

       After a UIM arbitration was scheduled for June 27, 2002, Erie offered

$350,000 to settle the case on May 29, 2002. Thereafter, Erie increased its

reserves twice, and the parties reached a $425,000 settlement on June 11,

2002, more than three years after the accident.

       On June 26, 2002, the Wilsons filed an action against Erie sounding in

bad faith, breach of contract, and violations of the Unfair Trade Practices and
____________________________________________


1  According to the Wilsons’ insurance expert, Erie did not re-evaluate the
claim or adjust its reserves upon receipt of this information.

                                           -2-
J-A03011-19



Consumer Protection Law.       The Wilsons pled that Erie failed to timely

investigate and evaluate their UIM claim, and pay benefits in accordance with

its policy.

      The record reveals that, after the close of the pleadings, the parties

engaged in discovery throughout 2003 and 2004. Disputes arose over the

production of Erie’s fraud investigation and claims evaluation manuals. On

April 2, 2004, the Wilsons filed a motion to compel discovery, which the trial

court denied on September 15, 2004. Thereafter, no activity is reflected on

the docket for two years. The Prothonotary of Bedford County issued a notice

of termination for inactivity on October 2, 2006. The Wilsons filed a statement

of intention to proceed, and the parties continued to conduct discovery. In

June 2007, the Wilsons deposed Erie claims supervisor Thomas Wolf, and

several other Erie employees were noticed for deposition. Based on Mr. Wolf’s

testimony, the Wilsons again moved to compel discovery, which the court

denied in August 2007. Thereafter, the docket sat idle for more than three

years, and the Prothonotary issued notice of its intention to terminate the case

for inactivity on February 14, 2011. The Wilsons filed a statement of intention

to proceed.

      No further record activity is reflected until May 16, 2013, when the

Wilsons served a deposition notice upon Erie’s senior fraud investigator,

George Spellman, and filed another motion to compel. The deposition did not

occur. In March 2015, the Wilsons again noticed Mr. Spellman for deposition,

but he was not produced by Erie. On August 10, 2016, the Wilsons noticed

                                     -3-
J-A03011-19



Mr. Spellman’s deposition yet again, as well as several additional depositions,

but Mr. Spellman’s deposition did not take place as scheduled.

      On June 23, 2017, the Wilsons filed a motion to place the case on the

civil trial list. Erie filed a motion for summary judgment on September 12,

2017, alleging first, that there were no genuine issues of material fact and

that it was entitled to judgment as a matter of law, and second, that the court

should enter a judgment of non pros due to inactivity on the docket.         In

support of the non pros, Erie attached a copy of the docket. The Wilsons filed

a   response   in   opposition   to   summary    judgment     with   supporting

documentation.

      While Erie’s motion for summary judgment was pending, the court held

a pretrial conference. In its October 11, 2017 pretrial order, the court ordered

the completion of discovery by February 15, 2018; dispositive trial motions

filed no later than March 1, 2018; jury selection to take place on March 2,

2018 and a jury trial from April 2, through April 6, 2018. It also scheduled

argument on Erie’s motion for summary judgment for November 22, 2017,

but it is unclear from the record whether the argument took place.

      On January 16, 2018, Erie filed a supplement to its motion for summary

judgment or, in the alternative, a motion to compel discovery. Erie maintained

that non pros should be granted citing the Wilsons’ delay in providing

responses to discovery as prejudicial.       The Wilsons provided discovery

responses five days later, which was one month prior to the close of discovery.




                                      -4-
J-A03011-19



       Erie took the depositions of Mr. and Mrs. Wilson on February 9 and 15,

2018, and produced its expert report on February 15, 2018. On February 28,

2018, the Wilsons filed Exhibit I to their reply in opposition to summary

judgment, which consisted of the expert report of Stuart Setcavage. That

same day, the court granted summary judgment in the nature of judgment of

non pros2 and dismissed the Wilsons’ complaint with prejudice, citing Jacobs

v. Halloran, 710 A.2d 1098 (Pa. 1998). The court found that the Wilsons

lacked due diligence in prosecuting their action with reasonable promptitude,

advanced no compelling reason for their inaction, and that their failure to

respond to Erie’s discovery requests for more than a decade resulted in a

“substantial diminution” of Erie’s ability to properly present its case at trial.

       The Wilsons timely filed a petition seeking relief from judgment of non

pros pursuant to Pa.R.C.P. 3051(c), and Erie filed an answer.            Following

argument on April 17, 2018, the court denied the petition on April 27, 2018.

The Wilsons filed the instant appeal, and both the Wilsons and the trial court

complied with Pa.R.A.P. 1925. The Wilsons raise three issues on appeal:

       A. Under the circumstances of this case, did the lower Court err
          and/or abuse its discretion in determining Erie Insurance
          suffered actual prejudice resulting in a substantial diminution
          of its ability to properly present its case at trial due to delay
____________________________________________


2  As the Explanatory Comment to Pa.R.C.P. 1035.2 points out, “the motion
for summary judgment encompasses two concepts: (1) the absence of a
dispute as to any material fact and (2) the absence of evidence sufficient to
permit a jury to find a fact essential to the cause of action or defense.”
Although the trial court purported to grant summary judgment when it granted
judgment of non pros, we do not believe this was a proper use of summary
judgment.

                                           -5-
J-A03011-19


          when there was no evidence presented to the Court: (1) A
          material document was lost or destroyed; (2); A material
          witness was deceased or unavailable for trial; [or] (3) Any
          material and relevant information for the defense of the matter
          was lost or unavailable to [Erie].

       B. Did the lower Court err and/or abuse its discretion in applying
          a presumption of prejudice standard rather than an actual
          prejudice standard?

       C. Did the lower Court err and/or abuse its discretion in failing to
          find Erie Insurance was chargeable with delay?

Appellant’s brief at 3.

       In its counter-statement of the issues, Erie offers two alternate bases

for affirming judgment of non pros.            First, the insurer contends that the

Wilsons failed to plead a meritorious cause of action in their petition for relief

from judgment of non pros and, thus, all issues are waived. See Appellee’s

brief at 3. Additionally, Erie contends that the Wilsons’ failure to plead facts

controverting allegations of inactivity in opposition to judgment of non pros

was fatal. Id.

       The following legal principles inform our review. “By definition, a non

pros is a judgment entered by the trial court which terminates a plaintiff's

action due to the failure to properly and/or promptly prosecute a case.”3

Dombrowski v. Cherkassky, 691 A.2d 976, 977 (Pa.Super. 1997). In order

to enter judgment of non pros and dismiss a case for inactivity, the trial court


____________________________________________


3 Judgment of non pros may be entered for a variety of reasons such as failure
to file a complaint (Pa.R.C.P. 1037), or as a discovery sanction (Pa.R.C.P.
4019).

                                           -6-
J-A03011-19


must find all of the following: (1) a lack of due diligence on the part of the

plaintiff in failing to proceed with reasonable promptitude; (2) the plaintiff

must have no compelling reason for the delay; and (3) the delay must have

caused actual prejudice to the defendant. This test was set forth in James

Bros. Lumber v. Union Banking & Trust, 247 A.2d 587, 589 (Pa. 1968),

and Jacobs, supra at 1103, and is commonly known as the James-Jacobs

test.

        A lack of due diligence is to be determined on a case-by-case basis.

Jacobs, supra at 1102-03. There is no presumptive length of time required

to establish inactivity. Id.   Failure to provide a satisfactory explanation for a

prolonged period of inactivity supports a finding of lack of diligence. James

Bros., supra at 590.       In making its determination, the trial court may

examine non-docket activity to decide whether there exists a compelling

reason for the delay. Id.; see also Streidl v. Community Gen. Hosp., 603

A.2d 1011, 1012 (Pa. 1992) (citing circumstances out of the party’s control or

ongoing depositions, discovery, changes in the law as reasons explaining lack

of diligence for failing to proceed with reasonable promptitude).

        Assuming that there has been a lack of due diligence and no reasonable

explanation for the delay, judgment of non pros may only be entered when

“the delay has caused some prejudice to the adverse party, such as the death

of or unexplained absence of material witnesses.” James Bros., supra at

589.    Prejudice attaches based on “any substantial diminution of a party's


                                       -7-
J-A03011-19


ability to properly present its case at trial.” Jacobs, supra at 1103; see also

Metz Contracting v. Riverwood Builders, 520 A.2d 891, 893-94 (Pa.Super.

1987). A defendant seeking judgment of non pros must plead and prove all

three prongs of the test.

      If non pros for inactivity is entered, the plaintiff’s recourse lies in a

petition to open the judgment pursuant to Pa.R.C.P. 3051(c). See Intech

Metals, Inc. v. Meyer, 153 A.3d 406, 411 (Pa.Super. 2016).            Rule 3051

provides in pertinent part:

      (c) If the relief sought includes the opening of the judgment of
      non pros for inactivity, the petition shall allege facts showing that

            (1) the petition is timely filed,

            (2) there is a meritorious cause of action, and

            (3) the record of the proceedings granting the judgment of
            non pros does not support a finding that the following
            requirements for entry of a judgment of non pros for
            inactivity have been satisfied:

                  (i) there has been a lack of due diligence on the part
                  of the plaintiff for failure to proceed with reasonable
                  promptitude,

                  (ii) the plaintiff has failed to show a compelling reason
                  for the delay, and

                  (iii) the delay has caused actual prejudice to the
                  defendant.

Pa.R.C.P. 3051(c). Thus, in addition to challenging the court’s application of

the James-Jacobs test in granting the judgment of non pros, a petitioner

must also timely file his petition and allege facts showing there is a meritorious

cause of action. See Intech, supra (reaffirming that the “failure to file a


                                       -8-
J-A03011-19


timely or rule-compliant petition to open operates as a waiver of any right to

address issues concerning the underlying judgment of non pros”).

      The standard governing our review of a trial court’s denial of a petition

to open a judgment of non pros is one of abuse of discretion. See Jacobs,

supra at 1101. A trial court will be found to have abused its discretion if, in

reaching its conclusion, “the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable or the result of partiality, prejudice, bias

or ill will.” Florig v. Estate of O'Hara, 912 A.2d 318, 323-24 (Pa.Super.

2006); see Intech, supra at 411 (stating this Court “must assure that the

trial court did not abuse its discretion in balancing all of the surrounding facts

and circumstances present at the time of the entry”).

      The trial court denied the Wilsons’ relief from judgment of non pros after

finding that they failed to convince the court that the record lacked support

for all three of the James-Jacobs factors, namely: a lack of due diligence on

the Wilsons’ part, no compelling reason for the delay, and actual prejudice to

Erie as a result of delay. Notably, the prejudice relied upon by the court in

refusing to open the judgment of non pros was different than the prejudice it

identified as the basis for granting the non pros in the first instance.

Specifically, in granting the non pros, the court pointed to prejudice stemming

from the Wilsons’ failure to timely provide responses to Erie’s discovery. Yet

in refusing to open the judgment, the court relied upon American Bank and

Trust Co. of Pennsylvania v. Ritter, 418 A.2d 408 (Pa.Super. 1980)


                                      -9-
J-A03011-19


(holding decaying memories of witnesses and destruction of documents

constituted prejudice), which it viewed as factually analogous to the instant

case, and found prejudice in the fading memories exhibited by the Wilsons’

inability to recall certain details during their 2018 depositions.    The court

concluded that the “extraordinary length of Plaintiffs’ inexcusable delay

inherently would – and did — have the decaying effect on the memories of

witnesses and the preservation of testimony such that it amounted to

prejudice against [Erie]’s ability to properly defend the case at trial.” Trial

Court Opinion, 8/15/18, at 4.

      The Wilsons contend that the trial court erred and/or abused its

discretion when it refused to open the judgment of non pros. They center

their argument that the court erred in dismissing their bad faith case for

inactivity on the fact that Erie failed to plead or prove actual prejudice, the

third prong of the test. They argue that all three prongs of the James-Jacobs

test had to be satisfied in order to warrant entry of non pros, and that Erie did

not establish actual prejudice due to the delay in prosecuting the case.

Although in granting the non pros, the trial court found prejudice in the

Wilsons’ delay in responding to Erie’s discovery requests, the Wilsons maintain

that the record contains no support for the trial court’s conclusion that the

delay in producing discovery responses, or any other delay, caused a

“substantial diminution” of Erie’s ability to present its case at trial. Order,

2/28/18.


                                     - 10 -
J-A03011-19


       The Wilsons claim first that Erie’s motion for non pros contained no

allegations of actual prejudice.4 Absent were any averments that insurance

documents were lost, that claims-handling personnel were deceased or

unavailable, that UIM defense counsel’s files were lost or destroyed, or that

critical testimony was forgotten. Erie belatedly asserted in a supplement to

its motion for summary judgment that the Wilsons’ late production of

discovery impaired its ability to prepare a defense only after the Wilsons

pointed out Erie’s failure to plead and prove actual prejudice. The Wilsons

submit that since Erie did not file a motion to compel discovery for a decade,

the discovery obviously was not critical to their defense.       Moreover, the

Wilsons supplied the outstanding discovery within a week of Erie filing a

motion to compel, and prior to the discovery deadline.

       The Wilsons contend that in denying their petition to open the non pros,

the trial court presumed, without evidence, that a sixteen-year-delay would

have necessarily eroded memories of relevant witnesses and impaired Erie’s

ability to defend the lawsuit.        They direct our attention to James Bros.,

supra, and Jacobs, supra (abandoning presumption of prejudice standard

recognized in Penn Piping, Inc. v. Ins. Co. of N. Am., 603 A.2d 1006 (Pa.

1992)), in support of their contention that there must be actual prejudice



____________________________________________


4 The Wilsons also maintain that Erie contributed to the delay by refusing to
make its fraud investigator and claims adjustor available for deposition for
several years.

                                          - 11 -
J-A03011-19


shown due to delay; presumptive prejudice will not suffice. In Jacobs, our

High Court noted that judgment of non pros for inactivity had its origins in the

equitable principle of laches, and concluded that if delay did not result in any

actual prejudice to the adversary, a cause of action should not be dismissed

merely due to the passage of time.

       Moreover, the Wilsons contend that the fading of their memories over

time, the prejudice cited by the trial court in denying the petition to open the

non pros, was of little moment in this bad faith case that focused on the

conduct of the insurer. They direct us to Rancosky v. Washington Nat’l

Ins. Co., 170 A.3d 364 (Pa. 2016), adopting the two-part test for bad faith

as set forth by this Court in Terlesky v. Prudential Property & Casualty

Ins. Co., 649 A.2d 680 (Pa.Super. 1994), in bad faith actions brought

pursuant to 42 Pa.C.S. § 8371.5           As this Court recently noted in Berg v.

Nationwide Mut. Ins. Co., 189 A.3d 1030, 1037 (Pa.Super. 2018) (quoting

Toy v. Metro. Life Ins. Co., 928 A.2d 186, 199 (Pa. 2007)), “bad faith

applies to ‘those actions an insurer took when called upon to perform its

contractual obligations of defense and indemnification or payment of a loss

that failed to satisfy the duty of good faith and fair dealing implied in the

parties’ insurance contract.’” In order to prove bad faith, a plaintiff must show



____________________________________________


5  See Condio v. Erie Ins. Exch., 899 A.2d 1136, 1142 (Pa.Super. 2006)
(discussing insurance company’s duty to its insured of good faith and fair
dealing in a UIM case).

                                          - 12 -
J-A03011-19


by clear and convincing evidence that the insurer did not have a reasonable

basis for denying benefits under the policy, and knew or recklessly disregarded

its lack of reasonable basis in denying the claim. Rancosky, supra at 373.

Thus, the Wilsons argue, a bad faith action turns on the reasonableness of the

conduct of the insurer, not the insured.

      Finally, according to the Wilsons, the lack of prejudice was evident from

the fact that, despite the delay, Erie’s insurance bad faith expert had the

materials he needed to arrive at his opinion that Erie acted in good faith. The

expert did not complain that there were items missing that negatively affected

his ability to analyze Erie’s handling of the claim and render his opinion. See

Jacobs, supra at 1103 (holding prejudice attaches based on “any substantial

diminution of a party’s ability to properly present its case at trial”).      As

demonstrated by the reports of the parties’ experts, the relevant evidence

consisted largely of documents and logs in Erie’s files and the files of its UIM

lawyer, as well as deposition testimony of its claims handlers and

investigators.

      We observe the following. Although sixteen years have elapsed since

the filing of this bad faith action, there have been periods of considerable

activity followed by lulls. Erie did not move for non pros during the latter, but

waited until the case was listed for trial and the parties were fully engaged in

final trial preparations.




                                     - 13 -
J-A03011-19


      In its motion for non pros, Erie focused on the duration of the litigation

and periods of inactivity on the docket, and failed to make the requisite

assertion of actual prejudice.    Absent was any averment that files were

missing, witnesses had died without being subjected to cross-examination, or

that its expert lacked information critical to the formulation of his opinions.

      In their response in opposition to summary judgment/non pros filed

November 15, 2017, the Wilsons pointed out that they had noticed depositions

of Erie personnel in 2013, 2015, 2016, and 2017, and that Erie had not

produced the deponents. It attributed some delay in the prosecution of this

case to Erie’s recalcitrance. Moreover, the Wilsons argued that Erie had failed

to even allege actual prejudice due to the delay, let alone prove it.

      In response, Erie filed a second supplement to its motion for summary

judgment on January 16, 2018, in which it alleged for the first time that it had

“sustained irreparable prejudice as a result of” the Wilsons’ failure to answer

discovery.   See Supplement to Motion for Summary Judgment and in the

Alternative Motion to Compel Discovery, 1/16/18, at 6 ¶20.          Erie did not

demonstrate how it was prejudiced, i.e., impaired in its ability to defend the

case, because it lacked the discovery responses.       Furthermore, the record

confirms that the Wilsons supplied answers within a week of Erie’s filing of a

motion to compel, and well in advance of the discovery deadline.

      We note that although the discovery had been outstanding for ten years,

Erie never filed a motion to compel. Erie’s inaction belies its subsequent claim


                                     - 14 -
J-A03011-19


of “irreparable prejudice” due to the absence of timely discovery responses.

Moreover, Erie did not substantiate how the discovery was important to its

defense of the case.     The record simply does not support the trial court’s

finding that Erie was substantially impaired in its ability to defend the case

due to the Wilsons’ failure to provide answers to discovery earlier.

        In ruling on the Wilsons’ petition to open the judgment of non pros, the

trial court abandoned the unanswered discovery as the basis for a finding of

prejudice. Instead, the court pointed to fading memories that it attributed to

the lapse of time, a ground Erie had not asserted in its original or supplemental

motions for non pros.

        Even crediting that the Wilsons’ ability to recall details of the UIM

litigation may have eroded over the years since they filed their bad faith claim,

we find no indication in the record that their memory lapses had any material

effect on Erie’s ability to defend the bad faith claim. Erie deposed Mrs. Wilson

in the UIM case on February 20, 2001.          In addition, Mrs. Wilson provided

authorizations for medical and employment records. Throughout, the Wilsons

provided updated information about her condition and ability to work.

Admittedly, Mrs. Wilson could not remember if she had given a statement to

Erie.   However, we find her inability to recall immaterial as Erie has the

statement. Similarly, although the Wilsons could not remember the timing of

Erie’s settlement offers, and the amount of those offers, it did not impair Erie’s

ability to defend the case. All of that information is documented in Erie’s files


                                      - 15 -
J-A03011-19


or, in some cases, admitted in the pleadings. The fact that the Wilsons could

not remember if they had any expectations in terms of settlement was of no

consequence as their expectations are irrelevant in this bad faith case. See

Rhodes v. USAA Casualty Ins. Co., 21 A.3d 1253 (Pa.Super. 2011) (holding

expectations of the insureds are not material to bad faith liability).       It is

difficult to imagine how Erie was substantially impaired in its ability to present

a defense by the Wilsons’ inability to recall these details. Moreover, if Erie

genuinely required that information, it would not have waited until 2018 to

take the depositions.

      At issue in this bad faith case is what Erie did or did not do in the

processing of the Wilsons’ UIM claim.          Most or all of that information is

contained in its documents, files, and UIM counsel’s file. Erie did not complain

that files were missing, that witnesses had died, or that its expert lacked

information critical to the formation of his opinions.      In fact, both experts

reviewed voluminous documentation, including the insurer’s logs, claims file,

UIM attorney’s file, depositions, and Erie manuals, in rendering their expert

opinions.   On the record before us, despite the fact that this case has

languished for more than sixteen years, we simply find no support for the trial

court’s conclusion that Erie suffered actual prejudice stemming from the

Wilsons’ delay in bringing this case to trial.

      Erie reminds us that we can affirm the order denying relief from the

entry of judgment of non pros on any ground supported by the record, and


                                      - 16 -
J-A03011-19


that we are not limited to the trial court’s rationale. See Appellee’s brief at

18 n.1 (citing e.g., Commonwealth v. Katona, 191 A.3d 8, 16 (Pa.Super.

2018) (en banc). The insurer asserts there are two other grounds on which

we may affirm the trial court’s grant of non pros. In order to successfully

open the judgment of non pros, the Wilsons had to satisfy all three prongs of

Rule 3051(c), including the second prong requiring them to plead facts

supportive of a meritorious cause of action. Erie relies upon Intech, supra,

to sustain its position that the Wilsons’ failure to plead such facts in their

petition for relief from judgment of non pros was fatal to the opening of the

judgment.     Erie called the Wilsons’ assertion of a meritorious claim

“threadbare,” “devoid of analysis,” and supported only by reference to the

record. Appellee’s brief at 17-18.

      We see no merit in Erie’s argument. The Wilsons pled in paragraph 29

of their petition for relief that they had a meritorious cause of action and that

the facts in support thereof were contained in Erie’s first party benefits claim

log notes; UIM claim log notes; the deposition transcripts of insurance claims

personnel Sue Hudson and Thomas Wolf; Erie’s claim handling policies; and

the expert report of Stuart Setcavage (appended to Plaintiff’s Reply and Brief

in response to Erie’s motion for summary judgment as Exhibit I).

      We find that the Wilsons satisfied the meritorious pleading requirement

of Rule 3051(c). They pled that that their bad faith claim was meritorious,

and directed the court’s attention to the documents, depositions, and an


                                     - 17 -
J-A03011-19


expert report that were part of the record.6 The expert’s report contains his

opinion that Erie acted in bad faith, which was based upon his review and

analysis of thousands of pages of Erie documents, files, company policies, and

depositions. As our Supreme Court held in Simmons v. Luallen, 763 A.2d

810, 813 (Pa. 2000), the requirement of a meritorious cause of action “is

satisfied if the claim as pleaded and proved at trial would entitle [plaintiff] to

relief.” Since the trial court did not grant summary judgment based on the

alleged absence of genuine issues of material fact and a finding that the

insurer was entitled judgment as a matter of law, this cause of action met the

definition of a meritorious claim. The record does not support affirmance on

this ground.

       Erie’s second alternative basis for affirmance is similarly unavailing. Erie

cites no authority in support of its contention that the Wilsons were required

to plead facts controverting allegations of inactivity in opposition to judgment

of non pros, and that the failure to do so was fatal. The Wilsons were charged

with rebutting the trial court’s conclusion that Erie satisfied all three prongs

of the James-Jacobs test.             By timely filing their petition, pleading a




____________________________________________


6 Most of these documents were filed by the Wilsons in their response in
opposition summary judgment. The expert report concluding that Erie acted
in bad faith was filed shortly thereafter.



                                          - 18 -
J-A03011-19


meritorious claim, and successfully challenging Erie’s proof of actual prejudice,

the Wilsons established their entitlement to relief.7

       Order reversed, judgment of non pros vacated, and case remanded for

further proceedings. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2019




____________________________________________


7 At issue herein is the application of Pa.R.C.P. 3051(c), set forth supra. The
Explanatory Comment to that rule explains that subsection (c) eliminated any
requirement that the petitioner prove there was a reasonable explanation or
excuse for the delay as a prerequisite to opening the judgment of non pros.
See 2013 Explanatory Comment to Pa.R.C.P. 3051(c). We note, however,
that a plaintiff-petitioner may successfully open a judgment of non pros by
establishing that the record does not support a finding that plaintiff failed to
show a compelling reason for the delay, the second prong of the James-
Jacobs test.

                                          - 19 -